Exhibit 10.1

 

LOGO [g203686g83n89.jpg]

May 27, 2016

Gwen Carscadden Via Email

 

Re: Employment Terms

Dear Gwen:

Intersect ENT, Inc. (the “Company”) is pleased to offer you the position of
Chief People Officer on the following terms.

You will be responsible for all aspects of the Company’s human resources
matters, including human resources, employee benefits, compensation design and
management, employee recruitment, learning and development as well as providing
support for the Compensation Committee of the Company’s Board of Directors. You
will report directly to me, as the Company’s CEO, and you will be based at our
offices located in Menlo Park, California. Of course, subject to your rights
described in paragraph (3) (Good Reason) below, the Company may change your
position, duties, and work location from time to time in its discretion.

Your base salary will be $267,500 per year, less payroll deductions and all
required withholdings. You will be paid every other Friday and you will be
eligible for the Company’s standard benefits, including: health, dental, and
vision insurance, paid time off, and holidays. Details about all our benefit
plans are available for your review. In addition, you will also be eligible for
an annual bonus of up to 35% of your eligible annual earnings (base salary paid
during the calendar year), less deductions and required withholdings. Your
annual bonus will be determined in the sole discretion of the Company based upon
an evaluation of both your performance and the Company’s performance. To be
eligible for any such bonus, you must remain employed through the time when
bonuses are paid in the first quarter after the end of the fiscal year to which
the bonus applies. The Company may change compensation and benefits from time to
time in its discretion. As an exempt salaried employee, you will not be eligible
for overtime pay.

Subject to and following approval by the Company’s Board of Directors (the
“Board”), the Company shall grant you an option to purchase 50,000 shares of the
Company’s common stock closing sales price of the Company’s Common Stock as
quoted on The Nasdaq Stock Market on the date of grant (the “Option”). The
Option will be subject to the terms and conditions of the Company’s Equity
Incentive Plan (the “Plan”) and your grant agreement. Your grant agreement will
provide for vesting of the Option as determined by the Board.



--------------------------------------------------------------------------------

Gwen Carscadden

May 27, 2016

Page 2

If in connection with or within 12 months after the occurrence of a Change in
Control (as defined below), your employment is either (A) terminated by the
Company or a successor entity without Cause (defined below), or (B) terminated
by you due to your resignation for Good Reason (defined below), provided that
such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), then 100% of the then
unvested shares subject to the Option and all other Company stock options held
by you shall be fully vested. Notwithstanding the foregoing, as a pre-condition
of the accelerated vesting referenced in the immediately preceding sentence, you
will be required to timely sign, date and return to the Company (or its
successor), and to not subsequently revoke, a general release of all known and
unknown claims in the form provided to you by the Company.

In addition, you shall receive the Severance Benefits (as defined below) if your
employment is either (i) terminated by the Company or a successor entity without
Cause (defined below), or (ii) terminated by you due to your resignation for
Good Reason (defined below), provided that such termination constitutes a
Separation from Service” (as defined above \).

For purposes of the above paragraph, the following definitions shall apply:

(1) Change in Control. For the purposes of the Offer Letter, “Change in Control”
shall mean the following: (A) any consolidation or merger of the Company with or
into any other corporation or other entity or person, or any other corporate
reorganization, other than any such consolidation, merger or reorganization in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization, continue to hold a majority of the voting power of the
surviving entity (or, if the surviving entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger or reorganization; (B) any
transaction or series of related transactions to which the Company is a party in
which in excess of fifty percent (50%) of the Company’s voting power is
transferred; provided that the foregoing shall not include any transaction or
series of transactions principally for bona fide equity financing purposes in
which cash is received by the Company or indebtedness of the Company is
cancelled or converted or a combination thereof; or (C) a sale, lease, exclusive
license or other disposition of all or substantially all of the assets of the
Company.

(2) Cause. For the purposes of the Offer Letter, “Cause” shall mean any of the
following conduct by you: (i) embezzlement, misappropriation of corporate funds,
or other material acts of dishonesty; (ii) commission or conviction of any
felony, or of any misdemeanor involving moral turpitude, or entry of a plea of
guilty or nolo contendere to any felony or misdemeanor; (iii) engagement in any
activity that you know or should know could materially harm the business or
reputation of the Company; (iv) material failure to adhere to the Company’s
corporate codes, policies or procedures as in effect from time to time;
(v) material violation of any statutory, contractual, or common law duty or
obligation to the Company, including, without limitation, the duty of loyalty;
(vi) repeated failure, in the reasonable judgment of the Board, to substantially
perform your assigned duties or responsibilities after written notice from the
Board describing the failure(s) in reasonable detail and your failure to cure
such failure(s) within thirty (30) days of receiving such written notice; or
(vii) material breach of the Company’s Employee Confidential Information and
Inventions Agreement executed by you (“Confidential Information Agreement”).



--------------------------------------------------------------------------------

Gwen Carscadden

May 27, 2016

Page 3

(3) Good Reason. For the purposes of the Offer Letter, “Good Reason” shall mean
any of the following which occurs without your written consent: (i) a relocation
of the office where you are required to work to a location more than thirty-five
(35) miles from the office where you previously were required to work; (ii) a
material decrease in your base salary (except for salary decreases generally
applicable to the Company’s other executive employees); or (iii) a material
reduction in the scope of your duties or responsibilities, provided, however,
that to resign for Good Reason, you must (1) provide written notice to the
Company’s chief Executive Officer within 30 days after the first occurrence of
the event giving rise to Good Reason setting forth the basis for your
resignation, (2) allow the Company at least 30 days from receipt of such written
notice to cure such event, and (3) if such event is not reasonably cured within
such period, your resignation from all positions you then hold with the Company
is effective not later than 90 days after the expiration of the cure period.

(4) Severance Benefits. For the purposes of the Offer Letter, “Severance
Benefits” shall mean (i) payment of twelve (12) months of your base salary, less
all applicable withholdings and deductions, paid over such 12-month period
immediately following the Separation from Service, on the schedule described
below (the “Salary Continuation”); (ii) a lump sum payment equal to your annual
target bonus prorated for the number of days of the then current bonus period
worked prior to your Separation from Service; and (iii) twelve (12) months COBRA
reimbursement. Such Severance Benefits are conditional upon (a) your continuing
to comply with your obligations under your Confidential Information Agreement
during the period of time in which you are receiving the Severance Benefits; and
(b) your delivering to the Company an effective, general release of claims in
favor of the Company in a form acceptable to the Company within 60 days
following your Separation from Service. The Salary Continuation will be paid in
equal installments on the Company’s regular payroll schedule and will be subject
to applicable tax withholdings over the period outlined above following the date
of your Separation from Service; provided, however, that no payments will be
made prior to the 60th day following your Separation from Service. On the 60th
day following your Separation from Service, the Company will pay you in a lump
sum the Salary Continuation and the pro-rated target bonus payment that you
would have received on or prior to such date under the original schedule but for
the delay while waiting for the 60th day in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”) and the
effectiveness of the release, with the balance of the Salary Continuation being
paid as originally scheduled.

As a condition of your employment, you will be required to abide by the
Company’s policies and procedures. You also agree to read, sign and comply with
the Confidential Information Agreement.

In your work for the Company, you will be expected not to make unauthorized use
or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other third party to whom you have an
obligation of confidentiality. Rather, you will be expected to use only that
information generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. By accepting employment with the Company, you are representing to us
that you will be able to perform your duties within the guidelines described in
this paragraph. You represent further that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company in any manner.



--------------------------------------------------------------------------------

Gwen Carscadden

May 27, 2016

Page 4

Your employment relationship is at-will. Accordingly, you may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause or advance notice.

It is intended that all of the benefits and payments under this letter satisfy,
to the greatest extent possible, the exemptions from the application of Code
Section 409A provided under Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5)
and 1.409A 1(b)(9), and this letter will be construed to the greatest extent
possible as consistent with those provisions. If not so exempt, this letter (and
any definitions hereunder) will be construed in a manner that complies with Code
Section 409A, and incorporates by reference all required definitions and payment
terms. For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)), your right to
receive any installment payments under this letter (whether severance payments,
reimbursements or otherwise) will be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder will at
all times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this letter, if you are deemed by the Company at
the time of your Separation from Service to be a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i), and if any of the payments upon your
Termination of Services set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation”, then if delayed
commencement of any portion of such payments is required to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Code Section 409A, the timing of the payments upon your
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the effective date of your
Termination of Services, and (ii) the date of the your death (such earlier date,
the “Delayed Initial Payment Date”), the Company will (A) pay to you a lump sum
amount equal to the sum of the payments upon your Separation from Service that
you would otherwise have received through the Delayed Initial Payment Date if
the commencement of the payments had not been delayed pursuant to this
paragraph, and (B) commence paying the balance of the payments in accordance
with the applicable payment schedules set forth above.

This letter, together with your Confidential Information Agreement, forms the
complete and exclusive statement of your agreement with the Company concerning
the subject matter hereof. The terms in this letter supersede any other
representations or agreements made to you by any party, whether oral or written.
The terms of this agreement cannot be changed (except with respect to those
changes expressly reserved to the Company’s discretion in this letter) without a
written agreement signed by you and a duly authorized officer of the Company.
This agreement is to be governed by the laws of the state of California without
reference to conflicts of law principles. Any action brought by either party
under or in relation to this agreement, including without limitation to
interpret or enforce any provision of this agreement, shall be brought in, and
each party agrees to and does hereby submit to the jurisdiction and venue of,
any state or federal court located in the County of San Mateo, California. In
case any provision contained in this agreement shall, for any reason, be held
invalid or unenforceable in any respect, such invalidity or unenforceability
shall not affect the other provisions of this agreement, and such provision will
be construed and enforced so as to render it valid and enforceable consistent
with the general intent of the parties insofar as possible under applicable law.
With respect to the enforcement of this agreement, no waiver of any right
hereunder shall be effective unless it is in writing. For purposes of
construction of this agreement, any ambiguity shall not be construed against
either party as the drafter. This agreement may be executed in more than one
counterpart, and signatures transmitted via facsimile shall be deemed equivalent
to originals. As required by law, this offer is subject to satisfactory proof of
your identity and right to work in the United States.



--------------------------------------------------------------------------------

Gwen Carscadden

May 27, 2016

Page 5

You agree that you have been provided with an opportunity to consult with you
own counsel with respect to this agreement.

If you wish to accept employment at the Company under the terms described above,
please sign and date this letter and the Confidential Information Agreement. If
you accept our offer, we would like you to start work on June 27, 2016
(“Commencement Date”).

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

 

/s/ Lisa Earnhardt

Lisa Earnhardt

Chief Executive Officer

 

Understood and Accepted:

 

/s/ Gwen Carscadden     5-30-16   Gwen Carscadden     Date  